PER CURIAM.
We reverse Gilliam’s conviction and remand for a new trial. The trial court erred in permitting the state to exercise a peremptory challenge against a black prospective juror where, as here, the record does not support the state’s reason for the challenge. A review of the voir dire examination of juror Slade does not reveal that she was predisposed to find defendant innocent of the charged crime. Instead, juror Slade’s response to defense counsel’s arguably unartful question reflects a correct statement of the law concerning the presumption of innocence. Because the court should not have permitted the challenge, defendant is entitled to a new trial. Williams v. State, 574 So.2d 136 (Fla. 1991) (new trial ordered where record fails to support reason given for challenge).
Reversed and remanded.